     Case 4:21-cv-00528-YGR Document 28 Filed 06/14/21 Page 1 of 18



 Joseph Alm (CA Bar # 29462)
 jalm@tesla.com
 Tesla, Inc.
 901 Page Ave.
 Fremont CA 94538
 (650) 681-5000

 Counsel for Plaintiff




                                    UNITED STATES DISTRICT COURT

                                 NORTHERN DISTRICT OF CALIFORNIA


      TESLA, INC.
                                                            Case No. 4:21-CV-00528
                  Plaintiff,                                STIPULATED PROTECTIVE ORDER FOR
                                                            LITIGATION INVOLVING PATENTS,
         v.                                                 HIGHLY SENSITIVE CONFIDENTIAL
                                                            INFORMATION AND/OR TRADE
      ALEX KHATILOV                                         SECRETS
                  Defendant.



1.       PURPOSES AND LIMITATIONS

         Disclosure and discovery activity in this action are likely to involve production of confidential,

proprietary, or private information for which special protection from public disclosure and from use for any

purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby stipulate to

and petition the court to enter the following Stipulated Protective Order. The parties acknowledge that this

Order does not confer blanket protections on all disclosures or responses to discovery and that the protection

it affords from public disclosure and use extends only to the limited information or items that are entitled to

confidential treatment under the applicable legal principles. The parties further acknowledge, as set forth in

Section 14.4, below, that this Stipulated Protective Order does not entitle them to file confidential

information under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the

standards that will be applied when a party seeks permission from the court to file material under seal.
          Case 4:21-cv-00528-YGR Document 28 Filed 06/14/21 Page 2 of 18




 1   2.       DEFINITIONS

 2            2.1      Challenging Party: a Party or Non-Party that challenges the designation of information or

 3   items under this Order.

 4            2.2      “CONFIDENTIAL” Information or Items: information (regardless of how it is generated,

 5   stored or maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure

 6   26(c).

 7            2.3      Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as their

 8   support staff).

 9

10            2.4      Designating Party: a Party or Non-Party that designates information or items that it

11   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL

12   – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”.

13            2.5      Disclosure or Discovery Material: all items or information, regardless of the medium or

14   manner in which it is generated, stored, or maintained (including, among other things, testimony, transcripts,

15   and tangible things), that are produced or generated in disclosures or responses to discovery in this matter.

16            2.6      Expert: a person with specialized knowledge or experience in a matter pertinent to the

17   litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as a consultant

18   in this action, (2) is not a past or current employee of a Party or of a Party’s competitor, and (3) at the time

19   of retention, is not anticipated to become an employee of a Party or of a Party’s competitor.

20            2.7      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items:

21   extremely sensitive “Confidential Information or Items,” disclosure of which to another Party or Non-Party

22   would create a substantial risk of serious harm that could not be avoided by less restrictive means.

23            2.8      “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items: extremely

24   sensitive “Confidential Information or Items” representing computer code and associated comments and

25   revision histories, formulas, engineering specifications, or schematics that define or otherwise describe in

26   detail the algorithms or structure of software or hardware designs, disclosure of which to another Party or

27   Non-Party would create a substantial risk of serious harm that could not be avoided by

28
          Case 4:21-cv-00528-YGR Document 28 Filed 06/14/21 Page 3 of 18




 1   less restrictive means.

 2            2.10    House Counsel: attorneys who are employees of a party to this action. House Counsel does

 3   not include Outside Counsel of Record or any other outside counsel.

 4            2.11    Non-Party: any natural person, partnership, corporation, association, or other legal entity

 5   not named as a Party to this action.

 6            2.12    Outside Counsel of Record: attorneys who are not employees of a party to this action but

 7   are retained to represent or advise a party to this action and have appeared in this action on behalf of that

 8   party or are affiliated with a law firm which has appeared on behalf of that party.

 9            2.13    Party: any party to this action, including all of its officers, directors, employees, consultants,

10   retained experts, and Outside Counsel of Record (and their support staffs).

11            2.14    Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material in

12   this action.

13            2.15    Professional Vendors: persons or entities that provide litigation support services (e.g.,

14   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or

15   retrieving data in any form or medium) and their employees and subcontractors.

16            2.16    Protected Material: any Disclosure or Discovery Material that is designated as

17   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or as “HIGHLY

18   CONFIDENTIAL – SOURCE CODE.”

19            2.17    Receiving Party: a Party that receives Disclosure or Discovery Material from a Producing

20   Party.

21   3.       SCOPE

22            The protections conferred by this Stipulation and Order cover not only Protected Material (as

23   defined above), but also (1) any information copied or extracted from Protected Material; (2) all copies,

24   excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations, or

25   presentations by Parties or their Counsel that might reveal Protected Material. However, the protections

26   conferred by this Stipulation and Order do not cover the following information: (a) any information that is in

27   the public domain at the time of disclosure to a Receiving Party or becomes part of the public domain after

28   its disclosure to a Receiving Party as a result of publication not involving a violation of this Order, including
          Case 4:21-cv-00528-YGR Document 28 Filed 06/14/21 Page 4 of 18




 1   becoming part of the public record through trial or otherwise; and (b) any information known to the

 2   Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure from a source

 3   who obtained the information lawfully and under no obligation of confidentiality to the Designating Party.

 4   Any use of Protected Material at trial shall be governed by a separate agreement or order.

     4.       DURATION
 5
              Even after final disposition of this litigation, the confidentiality obligations imposed by this Order
 6
     shall remain in effect until a Designating Party agrees otherwise in writing or a court order otherwise
 7
     directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and defenses in this
 8
     action, with or without prejudice; and (2) final judgment herein after the completion and exhaustion of all
 9
     appeals, rehearings, remands, trials, or reviews of this action, including the time limits for filing any motions
10
     or applications for extension of time pursuant to applicable law.
11
     5.       DESIGNATING PROTECTED MATERIAL
12
              5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or Non-
13
     Party that designates information or items for protection under this Order must take care to limit any such
14
     designation to specific material that qualifies under the appropriate standards. To the extent it is practical to
15
     do so, the Designating Party must designate for protection only those parts of material, documents, items, or
16
     oral or written communications that qualify – so that other portions of the material, documents, items, or
17
     communications for which protection is not warranted are not swept unjustifiably within the ambit of this
18
     Order.
19
              Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to be
20
     clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber or
21
     retard the case development process or to impose unnecessary expenses and burdens on other parties)
22
     expose the Designating Party to sanctions.
23
              If it comes to a Designating Party’s attention that information or items that it designated for
24
     protection do not qualify for protection at all or do not qualify for the level of protection initially asserted,
25
     that Designating Party must promptly notify all other parties that it is withdrawing the mistaken designation.
26
              5.2     Manner and Timing of Designations. Except as otherwise provided in this Order (see, e.g.,
27
     second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery
28
       Case 4:21-cv-00528-YGR Document 28 Filed 06/14/21 Page 5 of 18



             Material that qualifies for protection under this Order must be clearly so designated before the
 1
     material is disclosed or produced.
 2
             Designation in conformity with this Order requires:
 3
                      (a) for information in documentary form (e.g., paper or electronic documents, but excluding
 4
     transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the legend
 5
     “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
 6
     CONFIDENTIAL – SOURCE CODE” to each page that contains protected material. If only a portion or
 7
     portions of the material on a page qualifies for protection, the Producing Party also must clearly identify the
 8
     protected portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each
 9
     portion, the level of protection being asserted.
10
             A Party or Non-Party that makes original documents or materials available for inspection need not
11
     designate them for protection until after the inspecting Party has indicated which material it would like
12
     copied and produced. During the inspection and before the designation, all of the material made available
13
     for inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the
14
     inspecting Party has identified the documents it wants copied and produced, the Producing Party must
15
     determine which documents, or portions thereof, qualify for protection under this Order. Then, before
16
     producing the specified documents, the Producing Party must affix the appropriate legend
17
     (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
18
     CONFIDENTIAL – SOURCE CODE) to each page that contains Protected Material. If only a portion or
19
     portions of the material on a page qualifies for protection, the Producing Party also must clearly identify the
20
     protected portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each
21
     portion, the level of protection being asserted.
22
                      (b) for testimony given in deposition or in other pretrial or trial proceedings, that the
23
     Designating Party identify on the record, before the close of the deposition, hearing, or other proceeding, all
24
     protected testimony and specify the level of protection being asserted. When it is impractical to identify
25
     separately each portion of testimony that is entitled to protection and it appears that substantial portions of
26
     the testimony may qualify for protection, the Designating Party may invoke on the record (before the
27
     deposition, hearing, or other proceeding is concluded) a right to have up to 21 days to identify the specific
28
       Case 4:21-cv-00528-YGR Document 28 Filed 06/14/21 Page 6 of 18




 1   portions of the testimony as to which protection is sought and to specify the level of protection being

 2   asserted. Only those portions of the testimony that are appropriately designated for protection within the 21

 3   days shall be covered by the provisions of this Stipulated Protective Order. Alternatively, a Designating

 4   Party may specify, at the deposition or up to 21 days afterwards if that period is properly invoked, that the

 5   entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

 6   EYES ONLY.”

 7           Parties shall give the other parties notice if they reasonably expect a deposition, hearing or other

 8   proceeding to include Protected Material so that the other parties can ensure that only authorized individuals

 9   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those

10   proceedings. The use of a document as an exhibit at a deposition shall not in any way affect its designation

11   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

12           Transcripts containing Protected Material shall have an obvious legend on the title page that the

13   transcript contains Protected Material, and the title page shall be followed by a list of all pages (including

14   line numbers as appropriate) that have been designated as Protected Material and the level of protection

15   being asserted by the Designating Party. The Designating Party shall inform the court reporter of these

16   requirements. Any transcript that is prepared before the expiration of a 21-day period for designation shall

17   be treated during that period as if it had been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’

18   EYES ONLY” in its entirety unless otherwise agreed. After the expiration of that period, the transcript shall

19   be treated only as actually designated.

20                    (c) for information produced in some form other than documentary and for any other

21   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

22   containers in which the information or item is stored the legend “CONFIDENTIAL” or “HIGHLY

23   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”.

24   If only a portion or portions of the information or item warrant protection, the Producing Party, to the extent

25   practicable, shall identify the protected portion(s) and specify the level of protection being asserted.

26           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate

27   qualified information or items does not, standing alone, waive the Designating Party’s right to secure

28   protection under this Order for such material. Upon timely correction of a designation, the Receiving Party
          Case 4:21-cv-00528-YGR Document 28 Filed 06/14/21 Page 7 of 18




 1   must make reasonable efforts to assure that the material is treated in accordance with the provisions of this

 2   Order.

 3   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

 4            6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

 5   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality designation is

 6   necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a significant

 7   disruption or delay of the litigation, a Party does not waive its right to challenge a confidentiality

 8   designation by electing not to mount a challenge promptly after the original designation is disclosed.

 9            6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process by

10   providing written notice of each designation it is challenging and describing the basis for each challenge. To

11   avoid ambiguity as to whether a challenge has been made, the written notice must recite that the challenge to

12   confidentiality is being made in accordance with this specific paragraph of the Protective Order. The parties

13   shall attempt to resolve each challenge in good faith and must begin the process by conferring directly (in

14   voice to voice dialogue; other forms of communication are not sufficient) within 14 days of the date of

15   service of notice. In conferring, the Challenging Party must explain the basis for its belief that the

16   confidentiality designation was not proper and must give the Designating Party an opportunity to review the

17   designated material, to reconsider the circumstances, and, if no change in designation is offered, to explain

18   the basis for the chosen designation. A Challenging Party may proceed to the next stage of the challenge

19   process only if it has engaged in this meet and confer process first or establishes that the Designating Party

20   is unwilling to participate in the meet and confer process in a timely manner.

21            6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court intervention,

22   the parties shall follow the Court’s Standing Order in Civil Cases regarding Discovery and Discovery

23   Motions. The parties may file a joint letter brief regarding retaining confidentiality within 21 days of the

24   initial notice of challenge or within 14 days of the parties agreeing that the meet and confer process will not

25   resolve their dispute, whichever is earlier. Failure by a Designating Party to file such discovery dispute letter

26   within the applicable 21- or 14-day period (set forth above) with the Court shall automatically waive the

27   confidentiality designation for each challenged designation. If, after submitting a joint letter brief, the Court

28   allows that a motion may be filed, any such motion must be accompanied by a competent declaration
          Case 4:21-cv-00528-YGR Document 28 Filed 06/14/21 Page 8 of 18




 1   affirming that the movant has complied with the meet and confer requirements imposed in the preceding

 2   paragraph. The Court, in its discretion, may elect to transfer the discovery matter to a Magistrate Judge.

 3            In addition, the parties may file a joint letter brief regarding a challenge to a confidentiality

 4   designation at any time if there is good cause for doing so, including a challenge to the designation of a

 5   deposition transcript or any portions thereof. If, after submitting a joint letter brief, the Court allows that a

 6   motion may be filed, any motion brought pursuant to this provision must be accompanied by a competent

 7   declaration affirming that the movant has complied with the meet and confer requirements imposed by the

 8   preceding paragraph. The Court, in its discretion, may elect to refer the discovery matter to a Magistrate

 9   Judge.

10            The burden of persuasion in any such challenge proceeding shall be on the Designating Party.

11   Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary

12   expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the

13   Designating Party has waived the confidentiality designation by failing to file a letter brief to retain

14   confidentiality as described above, all parties shall continue to afford the material in question the level of

15   protection to which it is entitled under the Producing Party’s designation until the court rules on the

16   challenge.

17   7.       ACCESS TO AND USE OF PROTECTED MATERIAL

18            7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

19   produced by another Party or by a Non-Party in connection with this case only for prosecuting, defending,

20   or attempting to settle this litigation. Such Protected Material may be disclosed only to the categories of

21   persons and under the conditions described in this Order. When the litigation has been terminated, a

22   Receiving Party must comply with the provisions of section 15 below (FINAL DISPOSITION).

23            Protected Material must be stored and maintained by a Receiving Party at a location and in a secure

24   manner that ensures that access is limited to the persons authorized under this Order.

25            7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by the

26   court or permitted in writing by the Designating Party, a Receiving Party may disclose any information or

27   item designated “CONFIDENTIAL” only to:

28                    (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of
       Case 4:21-cv-00528-YGR Document 28 Filed 06/14/21 Page 9 of 18




 1   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

 2   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto

 3   as Exhibit A;

 4                   (b) the officers, directors, and employees (including House Counsel) of the Receiving Party

 5   to whom disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment

 6   and Agreement to Be Bound” (Exhibit A);

 7                   (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

 8   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be

 9   Bound” (Exhibit A);

10                   (d) the court and its personnel;

11                   (e) court reporters and their staff, professional jury or trial consultants, and Professional

12   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

13   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

14                   (f) during their depositions, witnesses in the action to whom disclosure is reasonably

15   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless

16   otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed deposition

17   testimony or exhibits to depositions that reveal Protected Material must be separately bound by the court

18   reporter and may not be disclosed to anyone except as permitted under this Stipulated Protective Order.

19                   (g) the author or recipient of a document containing the information or a custodian or other

20   person who otherwise possessed or knew the information.

21           7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” and

22   “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items. Unless otherwise ordered by the

23   court or permitted in writing by the Designating Party, a Receiving Party may disclose any information or

24   item designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY

25   CONFIDENTIAL – SOURCE CODE” only to:

26                   (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of

27   said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

28   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto
      Case 4:21-cv-00528-YGR Document 28 Filed 06/14/21 Page 10 of 18




 1   as Exhibit A;

 2

 3                    (b) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for this

 4   litigation, (2) who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (3) as

 5   to whom the procedures set forth in paragraph 7.4(a)(2), below, have been followed];

 6                    (c) the court and its personnel;

 7                    (d) court reporters and their staff, professional jury or trial consultants, and Professional

 8   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

 9   “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

10                    (e) the author or recipient of a document containing the information or a custodian or other

11   person who otherwise possessed or knew the information.

12             7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY CONFIDENTIAL –

13   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or Items

14   to Designated House Counsel or Experts.

15                    (a)(1) Unless otherwise ordered by the court or agreed to in writing by the Designating

16   Party, a Party that seeks to disclose to Designated House Counsel any information or item that has been

17   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(b) first

18   must make a written request to the Designating Party that (1) sets forth the full name of the Designated

19   House Counsel and the city and state of his or her residence, and (2) describes the Designated House

20   Counsel’s current and reasonably foreseeable future primary job duties and responsibilities in sufficient

21   detail to determine if House Counsel is involved, or may become involved, in any competitive decision-

22   making.

23                    (a)(2) Unless otherwise ordered by the court or agreed to in writing by the Designating

24   Party, a Party that seeks to disclose to an Expert (as defined in this Order) any information or item that has

25   been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY

26   CONFIDENTIAL – SOURCE CODE” pursuant to paragraph 7.3(c) first must make a written request to the

27   Designating Party that (1) identifies the general categories of “HIGHLY CONFIDENTIAL –

28   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” information that the
      Case 4:21-cv-00528-YGR Document 28 Filed 06/14/21 Page 11 of 18




 1   Receiving Party seeks permission to disclose to the Expert, (2) sets forth the full name of the Expert and the

 2   city and state of his or her primary residence, (3) attaches a copy of the Expert’s current resume, (4)

 3   identifies the Expert’s current employer(s), (5) identifies each person or entity from whom the Expert has

 4   received compensation or funding for work in his or her areas of expertise or to whom the expert has

 5   provided professional services, including in connection with a litigation, at any time during the preceding

 6   five years, 1 and (6) identifies (by name and number of the case, filing date, and location of court) any

 7   litigation in connection with which the Expert has offered expert testimony, including through a declaration,

 8   report, or testimony at a deposition or trial, during the preceding five years.

 9                       (b) A Party that makes a request and provides the information specified in the preceding

10   respective paragraphs may disclose the subject Protected Material to the identified Designated House

11   Counsel or Expert unless, within 14 days of delivering the request, the Party receives a written objection

12   from the Designating Party. Any such objection must set forth in detail the grounds on which it is based.

13                       (c) A Party that receives a timely written objection must meet and confer with the

14   Designating Party (through direct voice to voice dialogue) to try to resolve the matter by agreement within

15   seven days of the written objection. If no agreement is reached, the Party seeking to make the disclosure to

16   Designated House Counsel or the Expert may file a motion as provided in Civil Local Rule 7 (and in

17   compliance with Civil Local Rule 79-5, if applicable) seeking permission from the court to do so. Any such

18   motion must describe the circumstances with specificity, set forth in detail the reasons why the disclosure to

19   Designated House Counsel or the Expert is reasonably necessary, assess the risk of harm that the disclosure

20   would entail, and suggest any additional means that could be used to reduce that risk. In addition, any such

21   motion must be accompanied by a competent declaration describing the parties’ efforts to resolve the matter

22   by agreement (i.e., the extent and the content of the meet and confer discussions) and setting forth the

23   reasons advanced by the Designating Party for its refusal to approve the disclosure.

24             In any such proceeding, the Party opposing disclosure to Designated House Counsel or the Expert

25   shall bear the burden of proving that the risk of harm that the disclosure would entail (under the safeguards

26

27   1 If the Expert believes any of this information is subject to a confidentiality obligation to a third-party, then the Expert should

     provide whatever information the Expert believes can be disclosed without violating any confidentiality agreements, and the Party
28   seeking to disclose to the Expert shall be available to meet and confer with the Designating Party regarding any such engagement.
      Case 4:21-cv-00528-YGR Document 28 Filed 06/14/21 Page 12 of 18




 1   proposed) outweighs the Receiving Party’s need to disclose the Protected Material to its Designated House

 2   Counsel or Expert.

 3   8.      SOURCE CODE

 4                    (a)     To the extent production of source code becomes necessary in this case, a

 5   Producing Party may designate source code as “HIGHLY CONFIDENTIAL - SOURCE CODE” if it

 6   comprises or includes confidential, proprietary or trade secret source code.

 7                    (b)     Protected Material designated as “HIGHLY CONFIDENTIAL – SOURCE CODE”

 8   shall be subject to all of the protections afforded to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

 9   ONLY” information, and may be disclosed only to the individuals to whom “HIGHLY CONFIDENTIAL –

10   ATTORNEYS’ EYES ONLY” information may be disclosed, as set forth in Paragraphs 7.3 and 7.4, with

11   the exception of Designated House Counsel.

12                    (c)     Any source code produced in discovery shall be made available for inspection, in a

13   format allowing it to be reasonably reviewed and searched, during normal business hours or at other

14   mutually agreeable times, at an office of the Producing Party’s counsel or another mutually agreed upon

15   location. The source code shall be made available for inspection on a secured computer in a secured room

16   without Internet access or network access to other computers, and the Receiving Party shall not copy,

17   remove, or otherwise transfer any portion of the source code onto any recordable media or recordable

18   device. The Producing Party may visually monitor the activities of the Receiving Party’s representatives

19   during any source code review, but only to ensure that there is no unauthorized recording, copying, or

20   transmission of the source code.

21                    (d)     The Receiving Party may request paper copies of limited portions of source code

22   that are reasonably necessary for the preparation of court filings, pleadings, expert reports, or other papers,

23   or for deposition or trial, but shall not request paper copies for the purposes of reviewing the source code

24   other than electronically as set forth in paragraph (c) in the first instance. The Producing Party shall provide

25   all such source code in paper form including bates numbers and the label “HIGHLY CONFIDENTIAL -

26   SOURCE CODE.” The Producing Party may challenge the amount of source code requested in hard copy

27   form pursuant to the dispute resolution procedure and timeframes set forth in Paragraph 6 whereby the

28   Producing Party is the “Challenging Party” and the Receiving Party is the “Designating Party” for purposes
      Case 4:21-cv-00528-YGR Document 28 Filed 06/14/21 Page 13 of 18




 1   of dispute resolution.

 2                      (e)     The Receiving Party shall maintain a record of any individual who has inspected

 3   any portion of the source code in electronic or paper form. The Receiving Party shall maintain all paper

 4   copies of any printed portions of the source code in a secured, locked area. The Receiving Party shall not

 5   create any electronic or other images of the paper copies and shall not convert any of the information

 6   contained in the paper copies into any electronic format. The Receiving Party shall only make additional

 7   paper copies if such additional copies are (1) necessary to prepare court filings, pleadings, or other papers

 8   (including a testifying expert’s expert report), (2) necessary for deposition, or (3) otherwise necessary for

 9   the preparation of its case. Any paper copies used during a deposition shall be retrieved by the Producing

10   Party at the end of each day and must not be given to or left with a court reporter or any other unauthorized

11   individual.

12   9.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
             LITIGATION
13
                        If a Party is served with a subpoena or a court order issued in other litigation that compels
14
     disclosure of any information or items designated in this action as “CONFIDENTIAL” or “HIGHLY
15
     CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”
16
     that Party must:
17
                        (a) promptly notify in writing the Designating Party. Such notification shall include a copy
18
     of the subpoena or court order;
19
                        (b) promptly notify in writing the party who caused the subpoena or order to issue in the
20
     other litigation that some or all of the material covered by the subpoena or order is subject to this Protective
21
     Order. Such notification shall include a copy of this Stipulated Protective Order; and
22
                        (c) cooperate with respect to all reasonable procedures sought to be pursued by the
23
     Designating Party whose Protected Material may be affected.
24
                        If the Designating Party timely seeks a protective order, the Party served with the subpoena
25
     or court order shall not produce any information designated in this action as “CONFIDENTIAL” or
26
     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
27
     CODE” before a determination by the court from which the subpoena or order issued, unless the Party has
28
      Case 4:21-cv-00528-YGR Document 28 Filed 06/14/21 Page 14 of 18




 1   obtained the Designating Party’s permission. The Designating Party shall bear the burden and expense of

 2   seeking protection in that court of its confidential material – and nothing in these provisions should be

 3   construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from

 4   another court.

 5                    (d) Nothing in this Order shall preclude or prohibit any party from disclosing Protected

 6   Material to law enforcement authorities where relevant to any lawful investigation. Such disclosure shall

 7   not remove or limit the protections otherwise afforded to Protected Material under this Order or render such

 8   Protected Information public merely because of such disclosure.

 9   10.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
             LITIGATION
10
                      (a)       The terms of this Order are applicable to information produced by a Non-Party in
11
     this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
12
     ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE”. Such information produced by Non-Parties
13
     in connection with this litigation is protected by the remedies and relief provided by this Order. Nothing in
14
     these provisions should be construed as prohibiting a Non-Party from seeking additional protections.
15
                      (b)       In the event that a Party is required, by a valid discovery request, to produce a Non-
16
     Party’s confidential information in its possession, and the Party is subject to an agreement with the Non-
17
     Party not to produce the Non-Party’s confidential information, then the Party shall:
18
                            1. promptly notify in writing the Requesting Party and the Non-Party that some or all
19
     of the information requested is subject to a confidentiality agreement with a Non-Party;
20
                            2. promptly provide the Non-Party with a copy of the Stipulated Protective Order in
21
     this litigation, the relevant discovery request(s), and a reasonably specific description of the information
22
     requested; and
23
                            3. make the information requested available for inspection by the Non-Party.
24
                      (c)      If the Non-Party fails to object or seek a protective order from this court within 14
25
     days of receiving the notice and accompanying information, the Receiving Party may produce the Non-
26
     Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks a
27
     protective order, the Receiving Party shall not produce any information in its possession or control that is
28
      Case 4:21-cv-00528-YGR Document 28 Filed 06/14/21 Page 15 of 18




 1   subject to the confidentiality agreement with the Non-Party before a determination by the court. Absent a

 2   court order to the contrary, the Non-Party shall bear the burden and expense of seeking protection in this

 3   court of its Protected Material.

 4   11.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 5                    If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 6   Material to any person or in any circumstance not authorized under this Stipulated Protective Order, the

 7   Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

 8   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform

 9   the person or persons to whom unauthorized disclosures were made of all the terms of this Order, and (d)

10   request such person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is

11   attached hereto as Exhibit A.

12   12.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
             MATERIAL
13
                      When a Producing Party gives notice to Receiving Parties that certain inadvertently
14
     produced material is subject to a claim of privilege or other protection, the obligations of the Receiving
15
     Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to
16
     modify whatever procedure may be established in an e-discovery order that provides for production without
17
     prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an
18
     agreement on the effect of disclosure of a communication or information covered by the attorney-client
19
     privilege or work product protection, the parties may incorporate their agreement in the stipulated protective
20
     order submitted to the court.
21
     13.     MISCELLANEOUS
22
             13.1     Right to Further Relief. Nothing in this Order abridges the right of any person to seek its
23
     modification by the court in the future.
24
             13.2     Right to Assert Other Objections. By stipulating to the entry of this Protective Order no
25
     Party waives any right it otherwise would have to object to disclosing or producing any information or item
26
     on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any right to
27
     object on any ground to use in evidence of any of the material covered by this Protective Order.
28
      Case 4:21-cv-00528-YGR Document 28 Filed 06/14/21 Page 16 of 18




 1           13.3 Export Control. Disclosure of Protected Material shall be subject to all applicable laws and

 2   regulations relating to the export of technical data contained in such Protected Material, including the

 3   release of such technical data to foreign persons or nationals in the United States or elsewhere. The

 4   Producing Party shall be responsible for identifying any such controlled technical data, and the Receiving

 5   Party shall take measures necessary to ensure compliance.

 6           13.4     Filing Protected Material. Without written permission from the Designating Party or a court

 7   order secured after appropriate notice to all interested persons, a Party may not file in the public record in

 8   this action any Protected Material. A Party that seeks to file under seal any Protected Material must comply

 9   with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to a court order

10   authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local Rule 79-5, a

11   sealing order will issue only upon a request establishing that the Protected Material at issue is privileged,

12   protectable as a trade secret, or otherwise entitled to protection under the law. If a Receiving Party's request

13   to file Protected Material under seal pursuant to Civil Local Rule 79-5(e) is denied by the court, then the

14   Receiving Party may file the Protected Material in the public record pursuant to Civil Local Rule 79-5(e)(2)

15   unless otherwise instructed by the court.

16   14.     FINAL DISPOSITION

17                    Within 60 days after the final disposition of this action, as defined in paragraph 4, each

18   Receiving Party must return all Protected Material to the Producing Party or destroy such material. As used

19   in this subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries, and any

20   other format reproducing or capturing any of the Protected Material. Whether the Protected Material is

21   returned or destroyed, the Receiving Party must submit a written certification to the Producing Party (and, if

22   not the same person or entity, to the Designating Party) by the 60-day deadline that (1) identifies (by

23   category, where appropriate) all the Protected Material that was returned or destroyed and (2) affirms that

24   the Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format

25   reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled

26   to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal

27   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work product, and

28   consultant and expert work product, even if such materials contain Protected Material. Any such archival
      Case 4:21-cv-00528-YGR Document 28 Filed 06/14/21 Page 17 of 18




 1   copies that contain or constitute Protected Material remain subject to this Protective Order as set forth in

 2   Section 4 (DURATION).

 3           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD AND DEFENDANT

 4   PROCEEDING PRO SE.

 5
     DATED: ________________________ _____________________________________
 6                                          Joseph Alm (CA Bar # 29462)
                                            jalm@tesla.com
 7                                          Tesla, Inc.
                                            901 Page Ave.
 8                                          Fremont CA 94538
                                            (650) 681-5000
 9
                                                       Counsel for Plaintiff
10

11
     DATED:          05/27/2021                        Alex Khatilov
12                                                     Alex Khatilov
                                                       proceeding pro se
13                                                     556 Chestnut Ave
                                                       San Bruno, California 94066
14                                                     alex@alex.cc
                                                       650 400-4020
15
                                                       Defendant
16

17

18

19
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
20

21
     DATED: ________________________
              June 14, 2021          _____________________________________
22                                       YVONNE GONZALEZ ROGERS
                                       UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
      Case 4:21-cv-00528-YGR Document 28 Filed 06/14/21 Page 18 of 18




 1                                                      EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3                   I, Alex Khatilov, 556 Chestnut Ave San Bruno, CA 94066, declare under penalty of perjury

 4   that I have read in its entirety and understand the Stipulated Protective Order that was issued by the United

 5   States District Court for the Northern District of California on _________[date] in the case of Tesla, Inc. v.

 6   Alex Khatilov, Case No. 4:21-CV-00528-YGR. I agree to comply with and to be bound by all the terms of

 7   this Stipulated Protective Order and I understand and acknowledge that failure to so comply could expose

 8   me to sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in any

 9   manner any information or item that is subject to this Stipulated Protective Order to any person or entity

10   except in strict compliance with the provisions of this Order.

11                   I further agree to submit to the jurisdiction of the United States District Court for the

12   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective Order,

13   even if such enforcement proceedings occur after termination of this action.

14                   I hereby appoint Alex Khatilov of 556 Chestnut Ave San Bruno, CA 94066 650 400-4020,

15   as my California agent for service of process in connection with this action or any proceedings related to

16   enforcement of this Stipulated Protective Order.

17

18   Date:   05/27/2021

19   City and State where sworn and signed: San Bruno, CA

20   Printed name: Alex Khatilov
                   [printed name]
21
     Signature:      Alex Khatilov
22                   [signature]
23

24

25

26

27

28
